MEMORANDUM **
Donald Eugene Low appeals from the 21-month sentence imposed for violation of conditions of supervised release, pursuant to 18 U.S.C. § 3583(e). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Low argues the imposition of supervised release increased the maximum penalty provided by the statute of conviction and thereby violated his Sixth Amendment rights. Low’s argument is foreclosed by United States v. Huerta-Pimental, 445 F.3d 1220, 1223-25 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.